Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to communication filed 10/29//2021. Claims 1-38 are currently pending and claims 1, 15 and 28 are the independent claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 8, 10-12, 15, 18-19, 22, 24-25, 28, 31-32, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Rush et al. (herein called Rush) (US Patent 7,631,294 B2) and Makkar (US Patent 10,048,945 B1) in further view of Villar et al. (herein called Villar) (US Patent 9,383,973 B2).

As per claim 1, Rush teaches a computer-implemented method comprising: 
receiving edits at a cursor location in a code editor from a programmer (figs. 1 and 2 and col. 3 lines 5-20, 30-45, col. 11. lines 1-20, developer writes/edits/creates/etc. source code elements (receive edits from programmer) of software applications by typing/writing/etc. code (receive edits) at location in text editor window of integrated development environment (cursor location in code editor).); 
updating source code at the cursor location in response to the edits received from the programmer (figs. 1 and 2 and col. 3 lines 5-20, 30-45, col. 11. lines 1-20, developer writes/edits/creates/etc. source code elements of software applications by typing/writing/etc. code  at location in text editor window of integrated development environment. As the developer/programmer is editing/writing/typing/etc. source code at the location in the editor of the IDE it is obvious that the source code at the location is updated to be the source code the developer/programmer has written/edited/typed/etc. and is therefore updated at the location in response to the edits received from the programmer.); 
detecting, with a code completion system, an event to trigger code completion (col. 3 lines 5-20, 30-45, col. 3 lines 55-col. 4 line 7, col. 4 lines 43-45, col. 4 line 55-col. 5 line 35, integrated development environment includes/is integrated with/ etc. text editor/code search component/code editing environment/etc. (code completion system) and in response to a request or change in source code (event to trigger code completion is detected with code completion system/IDE/search component/editing 
determining features of the source code near the cursor location (col. 3 lines 18-30, col. 4 lines 55-67, col. 9 lines 55-col. 10 line 50, col. 11 lines 9-35, programming language the developer is writing source code in, classes, functions, properties, grammar, element name, etc. of source code being written/edited/developed/etc. (features of source code near cursor location) is determined/extracted/identified/etc. and used to construct search query that searches databases/revision control systems/configuration management systems/version control systems/data repositories/etc. for code similar/related/etc. to the source code defined/edited/written/etc. by developer/user/programmer (source code near cursor location).); 
using the features to search for code snippets in a team or local data set or to generate code snippets based on one or more models trained using the team or local data set (col. 3 lines 18-30, col. 4 lines 55-67, col. 9 lines 55-col. 10 line 50, col. 11 lines 9-35, programming language the developer is writing source code in, classes, functions, properties, grammar, element name, etc. of source code being written/edited/developed/etc. (features) is determined/extracted/identified/etc. and used to construct search query that searches databases/revision control systems/configuration management systems/version control systems/data repositories/etc. of organization for code similar/related/etc. to the source code defined/edited/written/etc. by developer/user/programmer (use features to search for code snippets/similar source code in team or local data set).); 

displaying the one or more candidate code snippets to the programmer (col. 3 lines 21-31, col. 5 lines 5-21, col. 11 lines 44-61, search results/source code found by search (candidate code snippets) are presented/displayed to developer/user/programmer in new window (display candidate code snippets to programmer) from which the developer may copy-and-paste or otherwise integrate selected results into the present application/project/source code being developed.); 
receiving a selection of one of the candidate code snippets (col. 3 line 58-col. 4 line 45, col. 5 lines 15-21, col. 11 lines 59-61, search results are displayed/presented to developer/user/programmer and specific result is further reviewed in window from which it may be easily integrated into current project/source code of application being developed/etc. via copy-and paste or other integration method (select specific result/candidate code snippet for integration into current project/source code of application being developed).); and
modifying, with the code completion system, the source code by inputting the selected code snippet into the source code (col. 3 lines 5-26, col. 4 lines 18-42, col. 11 lines 45-60, integrated development environment/code editor/etc. (code completion system) is used to develop/modify/edit/etc. code, and developer may copy-and-paste or 
	While Rush teaches using features of source code being written/edited/developed/etc. to search for existing source code/code snippets in data sets to reuse in the source code being developed, it does not explicitly state that the features include tokens, and as such does not explicitly state, however Makkar teaches:
determining features of the source code near the cursor location, wherein the features include one or more tokens near the cursor location (col. 1 line 55-65, col. 2 lines 5-50, col. 5 lines 10-60, col. 6 lines 64-col. 7 line 10, col 8 lines 40-55, col. 10 lines 27-57, input code/source code written by developers is tokenized/broken into words, phrases, symbols, other elements/etc. to generate feature vectors (determine features of input/written source code/source code near cursor location, and features include tokens that the code is tokenized into/broken into/etc.), and the feature vectors are compared to feature vectors of library function/snippet/code/etc. to determine library code that may be recycled/used to replace code written by developer/etc.); 

	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rush such that the features include tokens, as conceptually taught by Makkar to create determining features of the source code near the cursor location, wherein the features include one or more tokens near the cursor location; and using the features to search for code snippets in a team or local data set or to generate code snippets based on one or more models trained using the team or local data set because these modifications allow for code being written/developed/etc. to be parsed/analyzed/broken down/etc. in order to determine features of the code so that previously developed code having the same features may be identified/determined/etc. and provided/displayed/suggested/etc. to the developer for use, thereby allowing for an effective and efficient method of identifying and suggesting code that has already been developed and is known to work and shares features with the code being developed to the developer for use, thereby saving the developer time 
While Rush teaches modifying the source code by inputting the selected code snippet into the source code, Rush and Makkar do not explicitly state, however Villar teaches:
	automatically modifying, with the code completion system, and without user input or selection, the source code by inputting the selected code snippet into the source code (fig. 2 items 204, 206, and 208, col. 3 lines 5-15, col. 5 lines 35-65, as programmer writes/develops/etc. code in IDE/integrated development environment (code completion system) one or more code suggestions (code snippets) are presented to programmer in ranked order and programmer selects one of the presented code suggestions (selected code snippet) which is then automatically entered into the code/code is automatically completed so as to match the selected code suggestion (automatically modify source code by inputting selected code snippet into source code). As the code being written in the IDE/code completion system is automatically completed to match the selected code suggestion/snippet/the selected code suggestion/snippet is automatically entered into the code/etc., the code being written/source code is automatically modified with the IDE/code completion system by inputting the selected code snippet into the source code/code being written by programmer, and as no further user action/input/etc. is disclosed after the selection of the code suggestion/one of the candidate code snippets 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add automatically modifying, with the code completion system, and without user input or selection, the source code by inputting the selected code snippet into the source code, as conceptually taught by Villar, into that of Rush and Makkar because these modification allow for the source code to be automatically modified/entered/completed/etc. without further user action thereby making it easier for the source code to be modified/developed/completed/etc. saving time and resources that would have been spent by a user to further participate in the modification of the code, and also helping to prevent potential errors that may occur due to user/human error in the modification/development/etc. of code, thereby helping to prevent errors/bugs in the code and ensure that the code works as intended.

As per claim 4, Rush further teaches: the computer-implemented method of claim 1, further comprising:
ranking the one or more candidate code snippets according to a score; wherein the score is based at least on a calculation of relevance (col. 13 lines 10-20, search results/candidate code snippets are assigned a score based on how frequently the particular file/code snippet is copied/downloaded by developers issues the same search 

As per claim 5, while Rush teaches calculating relevance of the search results/code snippets, it does not explicitly state that the features include tokens, and as such does not explicitly state, however Makkar teaches: 
wherein the calculation of relevance is based at least in part on one or more features of tokens near the cursor location (col. 1 line 55-65, col. 2 lines 5-50, col. 5 lines 10-60, col. 6 lines 64-col. 7 line 10, col 8 lines 40-55, col. 10 lines 27-57, input code/source code written by developers is tokenized/broken into words, phrases, symbols, other elements/etc. to generate feature vectors (features of tokens), and the feature vectors/features of tokens are compared to feature vectors of library function/snippet/code/etc. to determine library code that match the features/are relevant and that may be recycled/used to replace code written by developer/etc. (identify/determine/search for library functions/snippet/etc. that match feature vector of input/written source code). As the feature vectors/features of tokens are used to search for/determine/identify library code/snippets/etc. it is obvious that feature vectors/features of tokens may be used to determine the search results/candidate code snippets/matching library code/etc., and as the search results being ranked and scored based on a calculated relevance are based on features of tokens it is obvious that the 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rush such that the features include tokens which are used to search for/identify/determine library code/already developed code/etc., as conceptually taught by Makkar to create wherein the calculation of relevance is based at least in part on one or more features of tokens near the cursor location, because these modifications allow for code being written/developed/etc. to be parsed/analyzed/broken down/etc. in order to determine features of the code so that previously developed code having the same features may be identified/determined/etc. and provided/displayed/suggested/etc. to the developer for use, thereby allowing for an effective and efficient method of identifying and suggesting code that has already been developed and is known to work and shares features with the code being developed to the developer for use, thereby saving the developer time and resources that would have been associated with developing and testing/validating/etc. unique code having the features, thereby making the development of code more efficient and helping to prevent errors that may occur if the unique code/code being developed contains bugs/errors/etc. that the developer does not realize are there.

As per claim 8, Rush does not explicitly state, however Makkar teaches:
wherein using the features to search for or generate code snippets comprises using a lexical language model (col. 5 lines 35-50, col. 8 lines 10-55, natural language 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein using the features to search for or generate code snippets comprises using a lexical language model, as conceptually taught by Makkar, into that of Rush because these modifications allow for an effective method of determining keywords corresponding to features of code which may be used to search for corresponding candidate/existing code snippets to use in the code being developed, which is desirable as using keywords to search for code snippets is an effective and efficient method of determining code snippets to use in code being developed, thereby saving the developer time and resources that would be used in developing/writing new/unique code instead of reusing existing code. 

As per claim 10, Rush does not explicitly state, however Makkar teaches: wherein the event is detecting that the programmer has finished typing (col. 1 lines 55-66, col. 14 lines 15-25, library functions/code snippets/already existing code is recommended to be used for replacement/substitution/etc. of source code written by developers/programmers and submitted/checked in/etc. for matching. As the programmers/developers submitted/checked in their written code for the matching to library code/existing code so that recommendations for replacement/substitution/etc. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the event is detecting that the programmer has finished typing, as conceptually taught by Makkar, into that of Rush because these modifications help ensure that the searching/matching/etc. is searching for code that is similar/relevant/matches completed/finished/etc. code, which is desirable as it allows for more features to be determined from the code than would be available if the programmer was still writing/typing/developing the code, thereby helping to ensure that results of the searching/matching are more relevant/better match the code that has been written/typed/developed.

As per claim 11, Rush does not explicitly state, however Makkar teaches:
 wherein one or more of the candidate code snippets is a multi-token code snippet (col. 1 line 55-65, col. 2 lines 5-50, col. 5 lines 10-60, col. 6 lines 64-col. 7 line 10, col 8 lines 40-55, col. 10 lines 27-57, input code/source code written by developers is tokenized/broken into words, phrases, symbols, other elements/etc. (multiple tokens) to generate feature vectors of the input source code, and the feature vectors/multiple tokens of input source code are compared to feature vectors/multiple tokens of library function/snippet/code/etc. (candidate code snippets is multi-token code snippet) to determine library code that may be recycled/used to replace code written by developer/etc.).


As per claim 12, Rush does not explicitly state however Makkar teaches: 
wherein each of the candidate code snippets includes a set of one or more associated keywords, the one or more associated keywords determined by analyzing one or more external codebases (col. 8 lines 10-48, col. 14 lines 40-67, library functions/candidate code snippets in external codebase/library are analyzed/tokenized/pruned/etc. to determine keywords/predetermined words/terms of library functions/candidate code snippets which are to be used to compare/match to 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein each of the candidate code snippets includes a set of one or more associated keywords, the one or more associated keywords determined by analyzing one or more external codebases, as conceptually taught by Makkar, into that of Rush, because these modifications allow for keywords corresponding to features of code to be used to search for corresponding candidate/existing code snippets to use in the code being developed, which is desirable as using keywords to search for code snippets is an effective and efficient method of determining code snippets to use in code being developed, thereby saving the developer time and resources that would be used in developing/writing new/unique code instead of reusing existing code.

As per claim 15, Rush teaches: a computer-implemented method comprising:
receiving edits at a cursor location in a code editor from a programmer (figs. 1 and 2 and col. 3 lines 5-20, 30-45, col. 11. lines 1-20, developer writes/edits/creates/etc. source code elements (receive edits from programmer) of software applications by 
updating source code at the cursor location in response to the edits received from the programmer (figs. 1 and 2 and col. 3 lines 5-20, 30-45, , col. 11. lines 1-20, developer writes/edits/creates/etc. source code elements of software applications by typing/writing/etc. code  at location in text editor window of integrated development environment. As the developer/programmer is editing/writing/typing/etc. source code at the location in the editor of the IDE it is obvious that the source code at the location is updated to be the source code the developer/programmer has written/edited/typed/etc. and is therefore updated at the location in response to the edits received from the programmer.); 
detecting, with a code completion, an event to trigger code completion (col. 3 lines 55-col. 4 line 7, col. 4 lines 43-45, col. 4 line 55-col. 5 line 35, in response to a request or change in source code (event to trigger code completion is detected with code completion) search is conducted for existing source code developer may copy-and-paste/reuse/integrate into current project/etc. (complete code).); 
determining features of the source code near the cursor location (col. 3 lines 18-30, col. 4 lines 55-67, col. 9 lines 55-col. 10 line 50, col. 11 lines 9-35, programming language the developer is writing source code in, classes, functions, properties, grammar, element name, etc. of source code being written/edited/developed/etc. (features of source code near cursor location) is determined/extracted/identified/etc. and used to construct search query that searches databases/revision control systems/configuration management systems/version control systems/data 
using the features to search for code snippets in a data set or to generate code snippets based on one or more models trained using the data set (col. 3 lines 18-30, col. 4 lines 55-67, col. 9 lines 55-col. 10 line 50, col. 11 lines 9-35, programming language the developer is writing source code in, classes, functions, properties, grammar, element name, etc. of source code being written/edited/developed/etc. (features) is determined/extracted/identified/etc. and used to construct search query that searches databases/revision control systems/configuration management systems/version control systems/data repositories/etc. of organization for code similar/related/etc. to the source code defined/edited/written/etc. by developer/user/programmer (use features to search for code snippets/similar source code in data set).); 
identifying or generating one or more candidate code snippets (col. 3 lines 14-25, col. 3 line 55-col. 4 line 7, col. 4 lines 18-35, col. 4 line 65-col. 5 line 35, search for existing source code is conducted and search results/source code found by search (identified candidate code snippets) are displayed/presented to developer/etc. for user to review selected results and copy-and-paste or otherwise integrate result/candidate code snippets into current project/source code of application being developed.), 
wherein the candidate code snippets contain content, the content of the candidate code snippets being adapted to a source code context at the cursor location (col. 4 lines 1-8, 18-42, col. 5 lines 15-30, codespace provides indication of context of 
displaying the one or more candidate code snippets to the programmer (col. 3 lines 21-31, col. 5 lines 5-21, col. 11 lines 44-61, search results/source code found by search (candidate code snippets) are presented/displayed to developer/user/programmer in new window (display candidate code snippets to programmer) from which the developer may copy-and-paste or otherwise integrate selected results into the present application/project/source code being developed.); 
receiving a selection of one of the candidate code snippets (col. 3 line 58-col. 4 line 45, col. 5 lines 15-21, col. 11 lines 59-61, search results are displayed/presented to developer/user/programmer and specific result is further reviewed in window from which it may be easily integrated into current project/source code of application being developed/etc. via copy-and paste or other integration method (select specific result/candidate code snippet for integration into current project/source code of application being developed).); and 
modifying, with the code completion system, the source code by inputting the selected code snippet into the source code (col. 3 lines 20-26, col. 4 lines 18-42, col. 11 lines 45-60, developer may copy-and-paste or otherwise integrate (input) selected 
	While Rush teaches using features of source code being written/edited/developed/etc. to search for existing source code/code snippets in data sets to reuse in the source code being developed, it does not explicitly state that the features include tokens, and as such does not explicitly state, however Makkar teaches:
determining features of the source code near the cursor location, wherein the features include one or more tokens near the cursor location (col. 1 line 55-65, col. 2 lines 5-50, col. 5 lines 10-60, col. 6 lines 64-col. 7 line 10, col 8 lines 40-55, col. 10 lines 27-57, input code/source code written by developers is tokenized/broken into words, phrases, symbols, other elements/etc. to generate feature vectors (determine features of input/written source code/source code near cursor location, and features include tokens that the code is tokenized into/broken into/etc.), and the feature vectors are compared to feature vectors of library function/snippet/code/etc. to determine library code that may be recycled/used to replace code written by developer/etc.); 
using the features to search for code snippets in a data set or to generate code snippets based on one or more models trained using the data set (col. 1 line 55-65, col. 2 lines 5-50, col. 5 lines 10-60, col. 6 lines 64-col. 7 line 10, col 8 lines 40-55, col. 10 lines 27-57, input code/source code written by developers is tokenized/broken into words, phrases, symbols, other elements/etc. to generate feature vectors, and the feature vectors are compared to feature vectors of library function/snippet/code/etc. to determine library code that may be recycled/used to replace code written by 
identifying or generating one or more candidate code snippets, wherein the one or more candidate code snippets are multi-token code snippets (col. 1 line 55-65, col. 2 lines 5-50, col. 5 lines 10-60, col. 6 lines 64-col. 7 line 10, col 8 lines 40-55, col. 10 lines 27-57, input code/source code written by developers is tokenized/broken into words, phrases, symbols, other elements/etc. (multiple tokens) to generate feature vectors of the input source code, and the feature vectors/multiple tokens of input source code are compared to feature vectors/multiple tokens of library function/snippet/code/etc. (candidate code snippets is multi-token code snippet) to determine library code that may be recycled/used to replace code written by developer/etc.).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rush such that code features include tokens, as conceptually taught by Makkar to create determining features of the source code near the cursor location, wherein the features include one or more tokens near the cursor location; using the features to search for code snippets in a data set or to generate code snippets based on one or more models trained using the data set; and identifying or generating one or more candidate code snippets, wherein the one or more candidate code snippets are multi-token code snippets, because these modifications allow for code being written/developed/etc. to be parsed/analyzed/broken down/etc. in order to determine features of the code so that previously developed code having the same features may be identified/determined/etc. and provided/displayed/suggested/etc. 
While Rush teaches modifying the source code by inputting the selected code snippet into the source code, Rush and Makkar do not explicitly state, however Villar teaches:
	automatically modifying, with the code completion system, and without user input or selection, the source code by inputting the selected code snippet into the source code (fig. 2 items 204, 206, and 208, col. 3 lines 5-15, col. 5 lines 35-65, as programmer writes/develops/etc. code in IDE/integrated development environment (code completion system) one or more code suggestions (code snippets) are presented to programmer in ranked order and programmer selects one of the presented code suggestions (selected code snippet) which is then automatically entered into the code/code is automatically completed so as to match the selected code suggestion (automatically modify source code by inputting selected code snippet into source code). As the code being written in the IDE/code completion system is automatically completed to match the selected code suggestion/snippet/the selected code suggestion/snippet is automatically entered into the code/etc., the code being written/source code is automatically modified with the 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add automatically modifying, with the code completion system, and without user input or selection, the source code by inputting the selected code snippet into the source code, as conceptually taught by Villar, into that of Rush and Makkar because these modification allow for the source code to be automatically modified/entered/completed/etc. without further user action thereby making it easier for the source code to be modified/developed/completed/etc. saving time and resources that would have been spent by a user to further participate in the modification of the code, and also helping to prevent potential errors that may occur due to user/human error in the modification/development/etc. of code, thereby helping to prevent errors/bugs in the code and ensure that the code works as intended.

As per claims 18-19, 22, 24, and 25, they recite methods having similar limitations to the methods of claims 4-5, 8, 10, and 12, respectively, and are therefore rejected for the same reasoning as claims 4-5, 8, 10, and 12, respectively, above.

receiving edits at a cursor location in a code editor from a programmer (figs. 1 and 2 and col. 3 lines 5-20, 30-45, col. 11. lines 1-20, developer writes/edits/creates/etc. source code elements (receive edits from programmer) of software applications by typing/writing/etc. code (receive edits) at location in text editor window of integrated development environment (cursor location in code editor).); 
updating source code at the cursor location in response to the edits received from the programmer (figs. 1 and 2 and col. 3 lines 5-20, 30-45, , col. 11. lines 1-20, developer writes/edits/creates/etc. source code elements of software applications by typing/writing/etc. code  at location in text editor window of integrated development environment. As the developer/programmer is editing/writing/typing/etc. source code at the location in the editor of the IDE it is obvious that the source code at the location is updated to be the source code the developer/programmer has written/edited/typed/etc. and is therefore updated at the location in response to the edits received from the programmer.); 
detecting, with a completion system, an event to trigger code completion (col. 3 lines 55-col. 4 line 7, col. 4 lines 43-45, col. 4 line 55-col. 5 line 35, in response to a request or change in source code (event to trigger code completion is detected) search is conducted for existing source code developer may copy-and-paste/reuse/integrate into current project/etc. (complete code).); 
determining features of the source code near the cursor location (col. 3 lines 18-30, col. 4 lines 55-67, col. 9 lines 55-col. 10 line 50, col. 11 lines 9-35, programming language the developer is writing source code in, classes, functions, properties, 
using the features to search for code snippets in a data set or to generate code snippets based on one or more models trained using the data set (col. 3 lines 18-30, col. 4 lines 55-67, col. 9 lines 55-col. 10 line 50, col. 11 lines 9-35, programming language the developer is writing source code in, classes, functions, properties, grammar, element name, etc. of source code being written/edited/developed/etc. (features) is determined/extracted/identified/etc. and used to construct search query that searches databases/revision control systems/configuration management systems/version control systems/data repositories/etc. of organization for code similar/related/etc. to the source code defined/edited/written/etc. by developer/user/programmer (use features to search for code snippets/similar source code in data set).); 
identifying or generating one or more candidate code snippets (col. 3 lines 14-25, col. 3 line 55-col. 4 line 7, col. 4 lines 18-35, col. 4 line 65-col. 5 line 35, search for existing source code is conducted and search results/source code found by search (identified candidate code snippets) are displayed/presented to developer/etc. for user 
displaying the one or more candidate code snippets to the programmer (col. 3 lines 21-31, col. 5 lines 5-21, col. 11 lines 44-61, search results/source code found by search (candidate code snippets) are presented/displayed to developer/user/programmer in new window (display candidate code snippets to programmer) from which the developer may copy-and-paste or otherwise integrate selected results into the present application/project/source code being developed.); 
receiving a selection of one of the candidate code snippets (col. 3 line 58-col. 4 line 45, col. 5 lines 15-21, col. 11 lines 59-61, search results are displayed/presented to developer/user/programmer and specific result is further reviewed in window from which it may be easily integrated into current project/source code of application being developed/etc. via copy-and paste or other integration method (select specific result/candidate code snippet for integration into current project/source code of application being developed).); and
modifying, with the code completion system, the source code by inputting the selected code snippet into the source code (col. 3 lines 20-26, col. 4 lines 18-42, col. 11 lines 45-60, developer may copy-and-paste or otherwise integrate (input) selected search result/source code/code snippet into current project/source code for application being developed (input selected code snippet into source code/application being developed/current project).).
	While Rush teaches using features of source code being written/edited/developed/etc. to search for existing source code/code snippets in data 
receiving one or more keywords (col. 5 lines 35-50, col. 8 lines 10-55, col. 14 lines 40-67, input source code and library functions/candidate code snippets/etc. are tokenized to determine features and natural language processing (NLP)/machine learning process/etc. uses topical model such as latent dirichlet allocation (LDA), latent semantic analysis, etc. (lexical language model) to extract topics, determine keywords/predetermined words/terms/etc. from input/written source code and library functions/code snippets based on term/word/etc. frequency, (receive one or more keywords) which are used to match library code/functions/etc. to input/written code.);
determining features of the source code near the cursor location, wherein the features include one or more tokens near the cursor location (col. 1 line 55-65, col. 2 lines 5-50, col. 5 lines 10-60, col. 6 lines 64-col. 7 line 10, col 8 lines 40-55, col. 10 lines 27-57, input code/source code written by developers is tokenized/broken into words, phrases, symbols, other elements/etc. to generate feature vectors (determine features of input/written source code/source code near cursor location, and features include tokens that the code is tokenized into/broken into/etc.), and the feature vectors are compared to feature vectors of library function/snippet/code/etc. to determine library code that may be recycled/used to replace code written by developer/etc.); 
using the features and the one or more keywords to search for code snippets in a data set or to generate code snippets based on one or more models trained using the data set (col. 1 line 55-65, col. 2 lines 5-50, col. 5 lines 10-60, col. 6 lines 64-col. 7 line 10, col 8 lines 10-55, col. 10 lines 27-57, col. 14 lines 40-67, input code/source code 
identifying or generating one or more candidate code snippets, wherein the one or more candidate code snippets are multi-token code snippets (col. 1 line 55-65, col. 2 lines 5-50, col. 5 lines 10-60, col. 6 lines 64-col. 7 line 10, col 8 lines 40-55, col. 10 lines 27-57, input code/source code written by developers is tokenized/broken into words, phrases, symbols, other elements/etc. (multiple tokens) to generate feature vectors of the input source code, and the feature vectors/multiple tokens of input source code are compared to feature vectors/multiple tokens of library function/snippet/code/etc. (candidate code snippets is multi-token code snippet) to determine library code that may be recycled/used to replace code written by developer/etc.).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rush such that code features include tokens and keywords, as conceptually taught by Makkar to create receiving one or more keywords; determining features of the source code near the cursor location, wherein the features include one or more tokens near the cursor location; using the features and the one or more keywords to search for code snippets in a data set or to 
While Rush teaches modifying the source code by inputting the selected code snippet into the source code, Rush and Makkar do not explicitly state, however Villar teaches:
	automatically modifying, with the code completion system, and without user input or selection, the source code by inputting the selected code snippet into the source code (fig. 2 items 204, 206, and 208, col. 3 lines 5-15, col. 5 lines 35-65, as programmer writes/develops/etc. code in IDE/integrated development environment (code completion system) one or more code suggestions (code snippets) are presented to programmer in ranked order and programmer selects one of the presented code suggestions (selected 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add automatically modifying, with the code completion system, and without user input or selection, the source code by inputting the selected code snippet into the source code, as conceptually taught by Villar, into that of Rush and Makkar because these modification allow for the source code to be automatically modified/entered/completed/etc. without further user action thereby making it easier for the source code to be modified/developed/completed/etc. saving time and resources that would have been spent by a user to further participate in the modification of the code, and also helping to prevent potential errors that may occur 

As per claims 31, 32, and 35, they recite methods having similar limitations to the methods of claims 4, 5, and 8, respectively, and are therefore rejected for the same reasoning as claims 4, 5, and 8, respectively, above.

Claims 2-3, 16-17, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Rush et al. (herein called Rush) (US Patent 7,631,294 B2), Makkar (US Patent 10,048,945 B1), and Villar et al. (herein called Villar) (US Patent 9,383,973 B2) in further view of Gunturi et al. (herein called Gunturi) (US Patent 7,865,870 B2).

As per claim 2, Rush, Makkar, and Villar do not explicitly state, however Gunturi teaches: The computer-implemented method of claim 1, further comprising: 
wherein the selected code snippet includes one or more blanks for filling in template variables and a user interface element is displayed for filling in the blanks, distinct from a normal text editing mode (col. 2 lines 45-50, col. 4 lines 10-25, col. 5 lines 40-45, col. 6 lines 40-63, source code being written/edited by developer is compared to known/stored/etc. code templates in database to identify source code portions/methods/etc. and candidate code statements/snippets/etc. allowable under templates are identified and presented/displayed/etc. to developer in window/pop up list/drop down menu/etc., and developer may select candidate code snippet/statement to be written/edited/etc. into source code being written. As the source code is compared 
receiving user input in the user interface element and filling in the blanks (col. 4 lines 16-25, col. 5 lines 40-45, developer selects candidate statement/snippet in window/popup/drop down menu/etc. and may edit/amend the code/method/snippet/statement in editor window (receive user input in user interface element) and implement/write/etc. the statement/snippet into the code (fill in the blank)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the selected code snippet includes one or more blanks for filling in template variables and a user interface element is displayed for filling in the blanks, distinct from a normal text editing mode; receiving user input in the user interface element and filling in the blanks, as conceptually taught by Gunturi, into that of Rush, Makkar, and Villar because these modifications allow for templates to be used in developing source code, which is desirable as it helps developers develop the source code faster and reuse existing code, thereby saving time and resources that would be spend developing unique code.

As per claim 3, Rush, Makkar, and Villar do not explicitly state, however Gunturi teaches: 
filling one of the blanks with a second code snippet, the second code snippet further including a second set of blanks for filling in a second set of template variables; displaying a second user interface element for filling in the second set of blanks, distinct from a normal text editing mode (col. 2 lines 45-50, col. 4 lines 10-25, col. 5 lines 40-45, col. 6 lines 40-63, source code being written/edited by developer is compared to known/stored/etc. code templates in database to identify source code portions/methods/etc. and candidate code statements/snippets/etc. allowable under templates are identified and presented/displayed/etc. to developer in window/pop up list/drop down menu/etc., and developer may select candidate code snippet/statement to be written/edited/etc. into source code being written (fill in blank with code snippet/second code snippet). As the source code is compared to known/stored code templates to identify candidate statements/snippets that may be inserted, it is obvious that the candidate statements/snippets are filling in blanks/template variables in templates that were found to correspond to the source code after being compared to the source code, and as such it is obvious that this process may iterate as code snippets are inserted such that the code with the snippet inserted is again compared to templates to determine more/second/etc. candidate statements/snippets/etc. which are displayed in second windows/popup/drop down menus/etc., and as such it is obvious that filling one of the blanks with a second code snippet, the second code snippet further including a second set of blanks for filling in a second set of template variables and displaying a 
receiving user input in the second user interface element for filling in the second set of blanks (col. 4 lines 16-25, col. 5 lines 40-45, developer selects candidate statement/snippet in window/popup/drop down menu/etc. and may edit/amend the code/method/snippet/statement in editor window (receive user input in user interface element) and implement/write/etc. the statement/snippet into the code (fill in the blank). As the developer/user provides input in user interface elements for filling in template blanks, it is obvious that this process may repeat as code snippets are inserted such that the code with the snippet inserted is again compared to templates to determine more/second/etc. candidate statements/snippets/etc. which are displayed in second windows/popup/drop down menus/etc. which developers/users provide input to, and as such it is obvious that receiving user input in the second user interface element for filling in the second set of blanks may occur).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add filling one of the blanks with a second code snippet, the second code snippet further including a second set of blanks for filling in a second set of template variables; displaying a second user interface element for filling in the second set of blanks, distinct from a normal text editing mode; and receiving user input in the second user interface element for filling in the second set of blanks, as conceptually taught by Gunturi, into that of Rush, Makkar, and Villar because these modifications allow for additional code recommendations for code snippets to be inserted into source code to be made as the source code is continued to be 

As per claims 16-17 and 29-30, the recite methods having similar limitations to the methods of claims 2-3, respectively, and are therefore rejected for the same reasoning as claims 2-3, respectively, above. 

Claims 6-7, 20-21, and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Rush et al. (herein called Rush) (US Patent 7,631,294 B2), Makkar (US Patent 10,048,945 B1), and Villar et al. (herein called Villar) (US Patent 9,383,973 B2), in further view of Quirk et al. (herein called Quirk) (US PG Pub. 2018/0189269 A1).

As per claim 6, while Makkar teaches that artificial intelligence, machine learning, natural language processing, etc. may be used to search for code snippets (ex: col. 1 line 65-col. 2 line 5, machine learning, natural language processing, and/or artificial intelligence are used to analyze code and determine/find/yield library code/function substitution opportunities), it does not explicitly state that neural networks may be used and as such does not explicitly state, however Quirk teaches: 
wherein using the features to search for or generate code snippets comprises inputting the features into a neural network and receiving an output from the neural network (pars. [0004], [0027], [0031], graph long short term neural network (graph LSTM) is used in artificial intelligence/machine learning/etc. and is used to parse 
Therefore it would have been obvious to one of ordinary skill in the art to modify Rush, Makkar, and Villar such that the AI/machine learning used is a graph LSTM neural network, as conceptually taught by Quirk, to create wherein using the features to search for or generate code snippets comprises inputting the features into a neural network and receiving an output from the neural network, because these modifications allow for an effective and efficient method of using neural networks/AI/Machine Learning to search for and identify code snippets/library functions/etc., which is desirable as it helps ensure that code snippets are found that correctly correspond to input source code, thereby helping to ensure that recommended code snippets are relevant thereby increasing the effectiveness and efficiency of code development. 

As per claim 7, while Makkar teaches that artificial intelligence, machine learning, natural language processing, etc. may be used to search for code snippets (ex: col. 1 line 65-col. 2 line 5, machine learning, natural language processing, and/or artificial intelligence are used to analyze code and determine/find/yield library code/function 
wherein the neural network comprises a graph neural network (pars. [0004], [0027], [0031], graph long short term neural network(graph neural network) (graph LSTM) is used in artificial intelligence/machine learning/etc. and is used to parse documents and identify words/context/relationships/grammar/etc. As graph LSTM/graph neural network is AI/machine learning used to parse documents and identify words/context/etc., and as Makkar teaches using AI/machine learning to parse/analyze code to identify features/keywords and search for matching library functions/code snippets/etc. (as seen above), it is obvious the neural network used to analyze/parse/etc. code to identify features/keywords and search for matching library function/code snippets may be a graph neural network.).
Therefore it would have been obvious to one of ordinary skill in the art to modify Rush, Makkar, and Villar such that the AI/machine learning used is a graph LSTM neural network, as conceptually taught by Quirk, to create wherein the neural network comprises a graph neural network, because these modifications allow for an effective and efficient method of using graph neural networks/AI/Machine Learning to search for and identify code snippets/library functions/etc., which is desirable as it helps ensure that code snippets are found that correctly correspond to input source code, thereby helping to ensure that recommended code snippets are relevant thereby increasing the effectiveness and efficiency of code development.

.

Claims 9, 23, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Rush et al. (herein called Rush) (US Patent 7,631,294 B2), Makkar (US Patent 10,048,945 B1), and Villar et al. (herein called Villar) (US Patent 9,383,973 B2), in further view of Zhang et al. (herein called Zhang) (US PG Pub. 2019/0213194 A1).

As per claim 9, while Makkar teaches that artificial intelligence, machine learning, natural language processing, etc. may be used to search for/generate code snippets (ex: col. 1 line 65-col. 2 line 5, machine learning, natural language processing, and/or artificial intelligence are used to analyze code and determine/find/yield library code/function substitution opportunities), it does not explicitly state that a beam search may be used and as such does not explicitly state however Zhang teaches:
 wherein using the features to generate code snippets comprises using beam search (pars. [0044]-[0045], natural language processing performs operations to extract keywords from information which are used in retrieval, and breadth first search is conducted to retrieve related product information. As Makkar teaches using natural language processing to determine features/keyword and finding/determining/matching/generating library function/code snippets based on the natural language processing and keywords, and as Zhang teaches that a breadth first search may be conducted using keywords determined from natural language 
Therefore it would have been obvious to one of ordinary skill in the art to modify Rush, Makkar, and Villar such that the a beam search/breadth first search is conducted to identify/generate library functions/code snippets using keywords determined by the natural language processing, as conceptually taught by Zhang, to create wherein using the features to generate code snippets comprises using beam search, because these modifications allow for keywords to be used to conduct a breadth first search to identify/generate code snippets/library functions/etc., which is desirable as it helps ensure that code snippets generated/found correctly correspond to input source code, thereby helping to ensure that recommended code snippets are relevant thereby increasing the effectiveness and efficiency of code development.

As per claims 23 and 36, they recite methods having similar limitations to the method of claim 9, and are therefore rejected for the same reasoning as claim 9, above.

Claims 13-14, 26-27, and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Rush et al. (herein called Rush) (US Patent 7,631,294 B2), Makkar (US Patent 10,048,945 B1), and Villar et al. (herein called Villar) (US Patent 9,383,973 .

As per claim 13, while Rush teaches determining the programming language and syntax of source code and existing code/candidate code snippet found as search results in order to recommend code for reuse/display existing code as search results (ex: col. 4 lines 20-35 and col. 11 lines 5-25) and Makkar teaches that library functions/candidate code snippets are tokenized/analyzed to determine features/feature vectors/etc. (ex: col. 8 lines 10-30) which are used to determine library functions/code snippets to recommend, Rush, Makkar, and Villar do not explicitly state that the code includes whitespace, and as such does not explicitly state, however Bitner teaches: 
wherein the selected candidate code snippet includes whitespace, and the whitespace is customized according to one or more inferred parameters from a codebase of the programmer (pars. [0019]-[0020], [0038], [0064]-[0066], content type/programming language and syntax rules of source code is determined and syntax rules include rules relating to tokenization, acceptable use of whitespace, etc. and dynamic formatting rules are determined based on syntax rules and applied to source code (inferred parameters used to customize whitespace) to change appearance of source code in window but not the underlying source code by modifying padding, line spacing, etc. (whitespace in source code is customized according to syntax rules/dynamic formatting rules). As Rush and Makkar teach tokenizing source code, identifying existing source code/library functions/code snippets in codebase of the programmer, etc., and integrating existing source code/library functions/code snippets in 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rush, Makkar, and Villar such that the whitespace of the code snippets/library functions/search results/etc. is customized according to dynamic formatting rules determined based on syntax rules of content type/programming language of source code, as conceptually taught by Bitner, to create wherein the selected candidate code snippet includes whitespace, and the whitespace is customized according to one or more inferred parameters from a codebase of the programmer, because these modifications help ensure that the code snippets/code being integrated into source code being developed/etc. is formatted correctly/as desired by the programmer/etc., which is desirable as it helps ensure that the source code has consistent format making it easier for a user/programmer/developer to understand and ensure that the code works as the user desires.

As per claim 14, while Rush teaches determining the programming language and syntax of source code and existing code/candidate code snippet found as search results 
wherein the selected candidate code snippet includes whitespace, and the whitespace is customized according to one or more rules that are set in a development environment (pars. [0002], [0019]-[0020], [0038], [0064]-[0066], programmers edit source code in IDE (development environment) and content type/programming language and syntax rules of source code is determined and syntax rules include rules relating to tokenization, acceptable use of whitespace, etc. and dynamic formatting rules are determined based on syntax rules and applied to source code to change appearance of source code in window but not the underlying source code by modifying padding, line spacing, etc. (whitespace in source code is customized according to syntax rules/dynamic formatting rules/one or more rules set in development environment). As Rush and Makkar teach tokenizing source code, identifying existing source code/library functions/code snippets in codebase of the programmer, etc., and integrating existing source code/library functions/code snippets in codebase into source code being developed (as seen above), and as Bitner teaches source code is developed in IDE and includes whitespace and is formatted based on rules that include rules for acceptable use of whitespace, it is obvious that selected candidate code snippet/existing code provided as search result/library functions/etc. of Rush and 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rush, Makkar, and Villar such that the whitespace of the code snippets/library functions/search results/etc. is customized according to dynamic formatting rules determined based on syntax rules of content type/programming language of source code being developed in IDE, as conceptually taught by Bitner, to create wherein the selected candidate code snippet includes whitespace, and the whitespace is customized according to one or more rules that are set in a development environment, because these modifications help ensure that the code snippets/code being integrated into source code being developed/etc. is formatted correctly/as desired by the programmer/etc., which is desirable as it helps ensure that the source code has consistent format making it easier for a user/programmer/developer to understand and ensure that the code works as the user desires.

As per claims 26-27 and 37-38, the recite methods having similar limitations to the methods of claims 13-14, respectively, and are therefore rejected for the same reasoning as claims 13-14, respectively, above.

Response to Arguments
Applicant's arguments filed 10/29/2021 have been fully considered but they are not persuasive. 

As per the 103 arguments on pg. 2 par. 3-pg. 4 par. 3 of the remarks that none of Rush et al. (herein called Rush) (US Patent 7,631,294 B2), Makkar (US Patent 10,048,945 B1), and Villar et al. (herein called Villar) (US Patent 9,383,973 B2) teach all of the limitations of the independent claims 1, 15, and 28 because Villar teaches involvement of the user in connection with the modification described by only automatically recommending code snippets and not automatically inserting the code snippets without user input or selection, as seen by Villar’s express teaching of presenting code suggestions to a programmer, and if it is determined that the programmer selects one of the presented suggestions then the code is automatically completed as to match the selected suggestions, and as such the modification of the code is dependent on the programmer/user making a selection of a suggestion and as such does not teach “automatically modifying, with the code completion system, and without user input or selection, the source code by inputting the selected code snippet into the source code”, as required by the independent claims, and none of the other references cited with respect to the dependent claims correct the deficiencies of Rush, Makkar, and Villar with respect to the independent claims, and therefore the independent claims are allowable, the examiner, respectfully, disagrees. 
The examiner would first like to point out that the independent claims have multiple limitations which include “…displaying the one or more candidate code snippets to the programmer; receiving a selection of one of the candidate code snippets; and automatically modifying, with the code completion system, and without user input or selection, the source code by inputting the selected code snippet into the source code”. Additionally, the specification of this application discloses displaying code snippets and receiving a selection/user selection of a code snippet, and inserting selected code automatically without requiring additional selection or interaction by the user. For example, par. [0006] of the specification of this application recites “…One or more code snippets may be identified from the codebase and displayed in a ranked order. A selection of a code snippet may be received, and the selected code snippet may be inserted into the source code. In some embodiments, code may be inserted automatically without requiring additional selection or interaction by the user.” As such, with broadest reasonable interpretation, the independent claim limitations “displaying the one or more candidate code snippets to the programmer” and “receiving a selection of one of the candidate code snippets” may be interpreted as displaying candidate code snippets to a programmer/user and receiving a selection of a candidate code snippet from the user; and, with broadest reasonable interpretation, the limitation “automatically modifying, with the code completion system, and without user input or selection, the source code by inputting the selected code snippet into the source code” may be interpreted to mean that the modification of the source code with the code completion system is inputting/inserting the user selected code snippet into the source code without additional selection or interaction by the user, in other words, the actual insertion/inputting/modification is occurring automatically without a second/additional/etc. user input or selection, however the code snippet being 

Therefore the examiner finds these arguments unpersuasive and maintains that the rejection under 35 USC 103 is proper. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS M SLACHTA/           Examiner, Art Unit 2193